       Case 2:19-cv-00561-WJ-KRS Document 101 Filed 04/06/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                             _____________________________________

RAYMOND TREJO,

                Plaintiff,

v.                                                                  No. 2:19-cv-00561-WJ-KRS

THE DEMING PUBLIC SCHOOLS; THE
BOARD OF EDUCATION; DEMING PUBLIC
SCHOOLS BOARD MEMBERS: BAYNE
ANDERSON, MATT ROBINSON, RON
WOLFE, WILLIAM RUIZ AND SOPHIA
CRUZ; and DEMING PUBLIC SCHOOLS
SUPERINTENDENT ARSENIO ROMERO,

                Defendants.

                                     RULE 58 JUDGMENT

        THIS MATTER comes before the Court on Defendants’ Motion for Summary Judgment

in the above-captioned case. Pursuant to the Court’s findings and conclusions set forth in the

Memorandum Opinion and Order (Doc. 100) which accompanies this Rule 58 Judgment, the Court

enters Judgment in favor of Defendants and against Plaintiff.

        IT IS THEREFORE ORDERED and ADJUDGED that all claims in this action are

hereby terminated either by this Court’s dismissal or its grant of summary judgment, thus disposing

of this case in its entirety.


        IT IS SO ORDERED.


                                             ______________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                1
